               IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                          Case No. 7:18-CV-00045-FL

CALVIN TYRONE NORTON,                                         )
                                                              )
                Plaintiff,                                    )
V.                                                            )
BRIAN NICHOLAS HIGH, in his personal capacity and )
official capacity as a Deputy Sheriff of Columbus County, )
North Carolina, LEWIS HATCHER, in his personal                )            ORDER
capacity and his official capacity as Sheriff of Columbus )
County, North Carolina, WESTERN SURETY COMPANY)
d/b/a CNA SURETY INSURANCE as the SURETY for the)
Columbus County Sheriff, TRACEY WARD also name                )
John Doe" in his personal capacity and his official capacity )
as Lieutenant of Columbus County Detention Center of the )
Sheriff and RENE TREVINO in his personal capacity and )
his official capacity as Deputy Sheriff of Columbus County,)
North Carolina,                                               )
                                                              )
                Defendants,                                 . )




       This matter is before the Co'.111 on Plaintiff Calvin Tyrone Norton's Motion to Seal (the

''Motion"). Plaintiff seeks leave to file under seal Exhibit C to his Memorandum of Law in

Support of Motion for Disallowance Regarding Defendant's Bill of Costs. For good cause

shown, the Court hereby grants Plaintiffs Motion. Accordingly, Exhibit C to Plaintiffs

Memorandum of Law in Support of Motion for Disallowance Regarding Defendant's Bill of

Costs for Plaintiffs failure to appear to the deposition scheduled on October 1, 2018 shall be

filed and shall remain under seal.

                     24th
SO ORDERED, this the _ _day of May, 2019.




                                              Honorable Louise W. Flanagan United State s
                                              District Court Judge
